


Exhibit 10.18.1


T. ROWE PRICE GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN






















[a201210kexhibit10181image1.jpg]




1.
History; Effective Date    1

2.
Purposes of the Plan    1

3.
Terminology    1

4.
Administration    1

(a)
Administration of the Plan    1

(b)
Powers of the Administrator    1

(c)
Delegation of Administrative Authority    2

(d)
Non-Uniform Determinations    3

(e)
Limited Liability    3

(f)
Indemnification    3

(g)
Effect of Administrator’s Decision    3

5.
Shares Issuable Pursuant to Awards    3

(a)
Initial Share Pool    3

(b)
Adjustments to Share Pool    3

(c)
Code Section 162(m) Individual Limits    4

(d)
ISO Limit    4

(e)
Source of Shares    4

6.
Participation    5

7.
Awards    5

(a)
Awards, In General    5

(b)
Minimum Restriction Period for Full Value Awards    5

(c)
Stock Options    5

(d)
Limitation on Reload Options    6

(e)
Stock Appreciation Rights    6

(f)
Prohibition on Repricing    7

(g)
Stock Awards    7

(h)
Stock Units    8

(i)
Performance Shares and Performance Units    9

(j)
Other Stock-Based Awards    9

(k)
Qualified Performance-Based Awards    9

(l)
Awards to Participants Outside the United States    11

(m)
Limitation on Dividend Reinvestment and Dividend Equivalents    11

8.
Withholding of Taxes    11

9.
Transferability of Awards    11

10.
Adjustments for Corporate Transactions and Other Events    12

(a)
Mandatory Adjustments    12

(b)
Discretionary Adjustments    12

(c)
Adjustments to Performance Goals    12

(d)
Statutory Requirements Affecting Adjustments    13

(e)
Dissolution or Liquidation    13

11.
Change in Control Provisions    13

(a)
Termination of Awards    13

(b)
Continuation, Assumption or Substitution of Awards    13

(c)
Section 409A Savings Clause    14

12.
Substitution of Awards in Mergers and Acquisitions    14

13.
Compliance with Securities Laws; Listing and Registration    14

14.
Section 409A Compliance    15

15.
Plan Duration; Amendment and Discontinuance    15

(a)
Plan Duration    15

(b)
Amendment and Discontinuance of the Plan    16

(c)
Amendment of Awards    16

16.
General Provisions    16

(a)
Non-Guarantee of Employment or Service    16

(b)
No Trust or Fund Created    16

(c)
Status of Awards    16

(d)
Affiliate Employees    17

(e)
Governing Law and Interpretation    17

(f)
Use of English Language    17

(g)
Recovery of Amounts Paid    17

17.
Glossary    17



1.History; Effective Date.
T. ROWE PRICE GROUP, INC., a Maryland corporation (“Price Group”), has
established the T. ROWE PRICE GROUP, INC. 2012 LONG-TERM INCENTIVE PLAN, as set
forth herein, and as the same may be amended from time to time (the “Plan”). The
Plan was adopted by the Board of Directors of Price Group (the “Board”) on
February 23, 2012 as a successor plan to Price Group’s 2004 Stock Incentive
Plan, and is effective as of the date that it is approved by the stockholders of
Price Group (the “Effective Date”). No awards will be made under Price Group’s
2004 Stock Incentive Plan after the Effective Date of this Plan.
2.    Purposes of the Plan.
The Plan enables Price Group to continue to grant stock-based and cash-based
incentive awards which the Board believes provide Price Group with a competitive
advantage in recruiting, retaining and motivating key individuals whose efforts
contribute to the growth, profitability and long-term success of Price Group.
Incentive awards enable such individuals to acquire or increase, and benefit
from, equity ownership in Price Group or receive compensation upon achievement
of specified performance objectives, thereby strengthening their commitment to
the success of Price Group and stimulating their efforts on behalf of Price
Group. Toward this objective, the Administrator may grant stock options, stock
appreciation rights, stock awards, stock units, performance shares, performance
units, and other stock-based awards to eligible individuals on the terms and
subject to the conditions set forth in the Plan.
3.    Terminology.
Except as otherwise specifically provided in an Award Agreement, capitalized
words and phrases used in the Plan or an Award Agreement shall have the meaning
set forth in the glossary at Section 17 of the Plan or as defined the first
place such word or phrase appears in the Plan.
4.    Administration.
(a)    Administration of the Plan. The Plan shall be administered by the
Administrator.
(b)    Powers of the Administrator.
The Administrator shall, except as otherwise provided under the Plan, have
plenary authority, in its sole and absolute discretion, to grant Awards pursuant
to the terms of the Plan to Eligible Individuals and to take all other actions
necessary or desirable to carry out the purpose and intent of the Plan. Among
other things, the Administrator shall have the authority, in its sole and
absolute discretion, subject to the terms and conditions of the Plan to:
(i)    determine the Eligible Individuals to whom, and the time or times at
which, Awards shall be granted;
(ii)    determine the types of Awards to be granted any Eligible Individual;
(iii)    determine the number of shares of Common Stock to be covered by or used
for reference purposes for each Award or the value to be transferred pursuant to
any Award;
(iv)    determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (A) the purchase price of any shares of Common
Stock, (B) the method of payment for shares purchased pursuant to any Award,
(C) the method for satisfaction of any tax withholding obligation arising in
connection with any Award, including by the withholding or delivery of shares of
Common Stock, (D) subject to Section 7(b), the timing, terms and conditions of
the exercisability, vesting or payout of any Award or any shares acquired
pursuant thereto, (E) the Performance Goals applicable to any Award and the
extent to which such Performance Goals have been attained, (F) the time of the
expiration of any Award, (G) the effect of the Participant’s Termination of
Service on any of the foregoing, and (H) all other terms, conditions and
restrictions applicable to any Award or shares acquired pursuant thereto as the
Administrator shall consider to be appropriate and not inconsistent with the
terms of the Plan;
(v)    subject to Sections 7(f), 7(k), 10(c) and 15, modify, amend or adjust the
terms and conditions of any Award;
(vi)    subject to Section 7(b), accelerate or otherwise change the time at or
during which an Award may be exercised or becomes payable and waive or
accelerate the lapse, in whole or in part, of any restriction, condition or risk
of forfeiture with respect to such Award; provided, however, that, except in
connection with death, disability or a Change in Control, no such change, waiver
or acceleration shall be made with respect to a Qualified Performance-Based
Award if the effect of such action would cause the Award to fail to qualify for
the Section 162(m) Exemption or shall be made to any Award that is considered
“deferred compensation” within the meaning of Section 409A of the Code if the
effect of such action is inconsistent with Section 409A of the Code;
(vii)    determine whether an Award will be paid or settled in cash, shares of
Common Stock, or in any combination thereof and whether, to what extent and
under what circumstances cash or shares of Common Stock payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant;
(viii)    for any purpose, including but not limited to, qualifying for
preferred tax treatment, accommodating the customs or otherwise complying with
the regulatory requirements of local or foreign (non-United States)
jurisdictions, adopt, amend, modify, administer or terminate sub‑plans and
special provisions applicable to Awards regulated by the laws of a jurisdiction
outside of the United States, which sub-plans and special provisions may take
precedence over other provisions of the Plan, and prescribe, amend and rescind
rules and regulations relating to such sub‑plans and special provisions.
(ix)    establish any “blackout” period, during which transactions affecting
Awards may not be effectuated, that the Administrator in its sole discretion
deems necessary or advisable;
(x)    determine the Fair Market Value of shares of Common Stock or other
property for any purpose under the Plan or any Award;
(xi)    administer, construe and interpret the Plan, Award Agreements and all
other documents relevant to the Plan and Awards issued thereunder, and decide
all other matters to be determined in connection with an Award;
(xii)    establish, amend, rescind and interpret such administrative rules,
regulations, agreements, guidelines, instruments and practices for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable;
(xiii)    correct any defect, supply any omission or reconcile any inconsistency
in the Plan or in any Award or Award Agreement in the manner and to the extent
the Administrator shall deem it desirable to carry it into effect; and
(xiv)    otherwise administer the Plan and all Awards granted under the Plan.
(c)    Delegation of Administrative Authority. The Administrator may designate
employees of Price Group or any Affiliate, including without limitation the
management compensation committee of Price Group, to assist the Administrator in
the administration of the Plan and, to the extent permitted by applicable law
and exchange rules, may grant authority to officers or other employees to
execute agreements or other documents on behalf of the Administrator; provided,
however, that such delegation of authority shall not extend to the exercise of
discretion with respect to Awards to Eligible Individuals who are “covered
employees” within the meaning of Section 162(m) of the Code or officers under
Section 16 of the Exchange Act.
(d)    Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Award Agreements evidencing such Awards, and the
ramifications of a Change in Control upon outstanding Awards) need not be
uniform and may be made by the Administrator selectively among Awards or persons
who receive, or are eligible to receive, Awards under the Plan, whether or not
such persons are similarly situated.
(e)    Limited Liability. To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.
(f)    Indemnification. To the maximum extent permitted by law, by Price Group’s
charter and by‑laws, and by any directors’ and officers’ liability insurance
coverage which may be in effect from time to time, the members of the
Administrator and any agent or delegate of the Administrator who is an employee
of Price Group or an Affiliate shall be indemnified by Price Group against any
and all liabilities and expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties on behalf of the Plan.
(g)    Effect of Administrator’s Decision. All actions taken and determinations
made by the Administrator on all matters relating to the Plan or any Award
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion, unless in contravention of any express term of the
Plan, including, without limitation, any determination involving the
appropriateness or equitableness of any action. All determinations made by the
Administrator shall be conclusive, final and binding on all parties concerned,
including Price Group, its stockholders, any Participants and any other
employee, consultant, or director of Price Group and its Affiliates, and their
respective successors in interest. Notwithstanding the foregoing, following a
Change in Control, any determination by the Administrator as to whether “Cause”
or “Good Reason” exists shall be subject to de novo review by a court of
competent jurisdiction.
5.    Shares Issuable Pursuant to Awards.
(a)    Initial Share Pool. As of the Effective Date, the number of shares of
Common Stock issuable pursuant to Awards granted under the Plan (the “Share
Pool”) shall be equal to the sum of (i) 5,000,000 shares plus (ii) the number of
shares available for issuance as of the Effective Date under Price Group’s 2004
Stock Incentive Plan (the “2004 Plan”) that are not then subject to outstanding
Awards.
(b)    Adjustments to Share Pool. On and after the Effective Date, the Share
Pool shall be adjusted, in addition to any adjustments to be made pursuant to
Section 10 of the Plan, as follows:
(i)    The Share Pool shall be reduced by one share for each share of Common
Stock made subject to an Award granted under the Plan;
(ii)    The Share Pool shall be increased by the number of unissued shares of
Common Stock underlying or used as a reference measure for any Award or portion
of an Award that is cancelled, forfeited, expired, terminated unearned or
settled in cash, in any such case without the issuance of shares, and by the
number of shares of Common Stock used as a reference measure for any Award that
are not issued upon settlement of such Award;
(iii)    The Share Pool shall be increased by the number of shares of Common
Stock that are forfeited back to Price Group after issuance due to a failure to
meet an Award contingency or condition with respect to any Award or portion of
an Award;
(iv)    The Share Pool shall be increased by the number of shares of Common
Stock withheld by or surrendered (either actually or through attestation) to
Price Group in payment of the exercise price of any Award;
(v)    The Share Pool shall be increased by the number of shares of Common Stock
withheld by or surrendered (either actually or through attestation) to Price
Group in payment of the statutory minimum Tax Withholding Obligation that arises
in connection with any Award; and
(vi)    The Share Pool shall be increased by the amount of any shares of Common
Stock reacquired by Price Group on the open market or otherwise using the cash
proceeds received by Price Group in payment of the exercise price and/or the
statutory minimum Tax Withholding Obligation that arises in connection with the
exercise of stock options, provided, however, that the maximum number of shares
that may be so added to the Share Pool, irrespective of the date of purchase,
shall be equal to (A) the amount of the cash proceeds received by Price Group,
divided by (B) the Fair Market Value of the Common Stock on the date of the
exercise that generated such proceeds.
(c)    Code Section 162(m) Individual Limits. Subject to adjustment as provided
in Section 10 of the Plan:
(i)    the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a calendar year to any one person in the
form of stock options or stock appreciation rights is, in the aggregate,
1,015,600 shares;
(ii)    the maximum number of shares of Common Stock that may be made subject to
Awards granted under the Plan during a calendar year to any one person in the
form of Performance Awards is, in the aggregate, 1,015,600 shares, and
(iii)    in connection with Awards granted under the Plan during a calendar year
to any one person in the form of Performance Shares, the maximum cash amount
payable thereunder is the amount equal to the number of shares made subject to
the Award, as limited by Section 5(c)(ii), multiplied by the Fair Market Value
as determined as of the payment date; and
(iv)    in connection with Awards granted under the Plan during a calendar year
to any one person in the form of Performance Units, the maximum cash amount
payable under such Performance Units is $15,000,000;
provided, however, that each of the limitations set forth above in clauses (i),
(ii) and (iii) of this Section 5(c) shall be multiplied by two when applied to
Awards granted to any individual during the calendar year in which such
individual first commences service with Price Group or an Affiliate; and
provided, further, that the limitations set forth above in clauses (ii) and
(iii) of this Section 5(c) shall be multiplied by the number of calendar years
over which the applicable Performance Period spans (in whole or in part), if the
Performance Period is longer than 12 months’ duration, when applied to
Performance Awards. If an Award is terminated, surrendered or canceled in the
same year in which it was granted, such Award nevertheless will continue to be
counted against the limitations set forth above in this Section 5(c) for the
calendar year in which it was granted.
(d)    ISO Limit.* Subject to adjustment pursuant to Section 10 of the Plan, the
maximum number of shares of Common Stock that may be issued pursuant to stock
options granted under the Plan that are intended to qualify as Incentive Stock
Options within the meaning of Section 422 of the Code shall be 12,187,200
shares.
(e)    Source of Shares. The shares of Common Stock with respect to which Awards
may be made under the Plan shall be shares authorized for issuance under Price
Group’s charter but unissued, including without limitation shares purchased in
the open market or in private transactions.
6.    Participation.
Participation in the Plan shall be open to all Eligible Individuals, as may be
selected by the Administrator from time to time. The Administrator may also
grant Awards to Eligible Individuals in connection with hiring, recruiting or
otherwise, prior to the date the individual first performs services for Price
Group or an Affiliate; provided, however, that such Awards shall not become
vested or exercisable, and no shares shall be issued to such individual, prior
to the date the individual first commences performance of such services.
7.    Awards.
(a)    Awards, In General. The Administrator, in its sole discretion, shall
establish the terms of all Awards granted under the Plan consistent with the
terms of the Plan. Awards may be granted individually or in tandem with other
types of Awards, concurrently with or with respect to outstanding Awards. All
Awards are subject to the terms and conditions provided in the Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award. Unless
otherwise specified by the Administrator, in its sole discretion, or otherwise
provided in the Award Agreement, an Award shall not be effective unless the
Award Agreement is signed or otherwise accepted by Price Group and the
Participant receiving the Award (including by electronic delivery and/or
electronic signature).
(b)    Minimum Restriction Period for Full Value Awards. Except as provided
below and notwithstanding any provision of the Plan to the contrary, each Full
Value Award granted under the Plan shall be subject to a minimum Restriction
Period of 12 months from the date of grant if vesting of or lapse of
restrictions on such Award is based on the satisfaction of Performance Goals and
a minimum Restriction Period of 36 months from the date of grant, applied in
either pro rata installments or a single installment, if vesting of or lapse of
restrictions on such Award is based solely on the Participant’s satisfaction of
specified service requirements with Price Group and its Affiliates. If the grant
of a Performance Award is conditioned on satisfaction of Performance Goals, the
Performance Period shall not be less than 12 months’ duration, but no additional
minimum Restriction Period need apply to such Award. Except as provided below
and notwithstanding any provision of the Plan to the contrary, the Administrator
shall not have discretionary authority to waive the minimum Restriction Period
applicable to a Full Value Award, except in the case of death, disability,
retirement, or a Change in Control. The provisions of this Section 7(b) shall
not apply and/or may be waived, in the Administrator’s discretion, with respect
to up to the number of Full Value Awards that is equal to five percent (5%) of
the aggregate Share Pool as of the Effective Date.
(c)    Stock Options.
(i)    Grants. A stock option means a right to purchase a specified number of
shares of Common Stock from Price Group at a specified price during a specified
period of time. The Administrator may from time to time grant to Eligible
Individuals Awards of Incentive Stock Options or Nonqualified Options; provided,
however, that Awards of Incentive Stock Options shall be limited to employees of
Price Group or of any current or hereafter existing “parent corporation” or
“subsidiary corporation,” as defined in Sections 424(e) and 424(f) of the Code,
respectively, of Price Group, and any other Eligible Individuals who are
eligible to receive Incentive Stock Options under the provisions of Section 422
of the Code. No stock option shall be an Incentive Stock Option unless so
designated by the Administrator at the time of grant or in the applicable Award
Agreement.
(ii)    Exercise. Stock options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that Awards of stock options may not have a
term in excess of ten years’ duration unless required otherwise by applicable
law. The exercise price per share subject to a stock option granted under the
Plan shall not be less than the Fair Market Value of one share of Common Stock
on the date of grant of the stock option, except as provided under applicable
law or with respect to stock options that are granted in substitution of similar
types of awards of a company acquired by Price Group or an Affiliate or with
which Price Group or an Affiliate combines (whether in connection with a
corporate transaction, such as a merger, combination, consolidation or
acquisition of property or stock, or otherwise) to preserve the intrinsic value
of such awards.
(iii)    Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
options are not vested and exercisable, a Participant’s stock options shall be
forfeited upon his or her Termination of Service.
(iv)    Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock options,
provided they are not inconsistent with the Plan.
(d)    Limitation on Reload Options. Other than to fulfill Price Group’s
obligation under any outstanding Award granted under a Prior Plan, the
Administrator shall not grant stock options under this Plan that contain a
reload or replenishment feature pursuant to which a new stock option would be
granted upon receipt of delivery of Common Stock to Price Group in payment of
the exercise price or any tax withholding obligation under any other stock
option.
(e)    Stock Appreciation Rights.
(i)    Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of stock appreciation rights. A stock appreciation right
entitles the Participant to receive, subject to the provisions of the Plan and
the Award Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Award Agreement,
times (ii) the number of shares specified by the stock appreciation right, or
portion thereof, which is exercised. The base price per share specified in the
Award Agreement shall not be less than the lower of the Fair Market Value on the
date of grant or the exercise price of any tandem stock option to which the
stock appreciation right is related, or with respect to stock appreciation
rights that are granted in substitution of similar types of awards of a company
acquired by Price Group or an Affiliate or with which Price Group or an
Affiliate combines (whether in connection with a corporate transaction, such as
a merger, combination, consolidation or acquisition of property or stock, or
otherwise) such base price as is necessary to preserve the intrinsic value of
such awards.
(ii)    Exercise. Stock appreciation rights shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Administrator; provided, however, that stock appreciation rights granted under
the Plan may not have a term in excess of ten years’ duration unless required
otherwise by applicable law. The applicable Award Agreement shall specify
whether payment by Price Group of the amount receivable upon any exercise of a
stock appreciation right is to be made in cash or shares of Common Stock or a
combination of both, or shall reserve to the Administrator or the Participant
the right to make that determination prior to or upon the exercise of the stock
appreciation right. If upon the exercise of a stock appreciation right a
Participant is to receive a portion of such payment in shares of Common Stock,
the number of shares shall be determined by dividing such portion by the Fair
Market Value of a share of Common Stock on the exercise date. No fractional
shares shall be used for such payment and the Administrator shall determine
whether cash shall be given in lieu of such fractional shares or whether such
fractional shares shall be eliminated.
(iii)    Termination of Service. Except as provided in the applicable Award
Agreement or otherwise determined by the Administrator, to the extent stock
appreciation rights are not vested and exercisable, a Participant’s stock
appreciation rights shall be forfeited upon his or her Termination of Service.
(iv)    Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock appreciation
rights, provided they are not inconsistent with the Plan.
(f)    Prohibition on Repricing. Notwithstanding anything herein to the
contrary, except in connection with a corporate transaction involving Price
Group (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of options and stock appreciation rights granted under the Plan may not be
amended, after the date of grant, to reduce the exercise price of such options
or stock appreciation rights, nor may outstanding options or stock appreciation
rights be canceled in exchange for (i) cash, (ii) options or stock appreciation
rights with an exercise price or base price that is less than the exercise price
or base price of the original outstanding options or stock appreciation rights,
or (iii) other Awards, unless such action is approved by Price Group’s
stockholders.
(g)    Stock Awards.
(i)    Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted Common Stock or Restricted Stock
(collectively, “Stock Awards”) on such terms and conditions, and for such
consideration, including no consideration or such minimum consideration as may
be required by law, as the Administrator shall determine, subject to the
limitations set forth in Section 7(b). Stock Awards shall be evidenced in such
manner as the Administrator may deem appropriate, including via book-entry
registration.
(ii)    Vesting. Restricted Stock shall be subject to such vesting, restrictions
on transferability and other restrictions, if any, and/or risk of forfeiture as
the Administrator may impose at the date of grant or thereafter. The Restriction
Period to which such vesting, restrictions and/or risk of forfeiture apply may
lapse under such circumstances, including without limitation upon the attainment
of Performance Goals, in such installments, or otherwise, as the Administrator
may determine. In the event that the Administrator conditions the grant or
vesting of a Stock Award upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Stock
Award as a Qualified Performance-Based Award. Subject to the provisions of the
Plan and the applicable Award Agreement, during the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.
(iii)    Rights of a Stockholder; Dividends. Except to the extent restricted
under the Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder of Common
Stock including, without limitation, the right to vote Restricted Stock.
Dividends declared payable on Restricted Stock shall be paid either at the
dividend payment date or deferred for payment to such later date as determined
by the Administrator, and shall be paid in cash or as unrestricted shares of
Common Stock having a Fair Market Value equal to the amount of such dividends or
may be reinvested in additional shares of Restricted Stock; provided, however,
that dividends declared payable on Restricted Stock that is granted as a
Performance Award shall be held by Price Group and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such
shares of Restricted Stock. Stock distributed in connection with a stock split
or stock dividend, and other property distributed as a dividend, shall be
subject to restrictions and a risk of forfeiture to the same extent as the
Restricted Stock with respect to which such Common Stock or other property has
been distributed. As soon as is practicable following the date on which
restrictions on any shares of Restricted Stock lapse, Price Group shall deliver
to the Participant the certificates for such shares or shall cause the shares to
be registered in the Participant’s name in book-entry form, in either case with
the restrictions removed, provided that the Participant shall have complied with
all conditions for delivery of such shares contained in the Award Agreement or
otherwise reasonably required by Price Group.
(iv)    Termination of Service. Except as provided in the applicable Award
Agreement, upon Termination of Service during the applicable Restriction Period,
Restricted Stock and any accrued but unpaid dividends that are at that time
subject to restrictions shall be forfeited; provided that, subject to the
limitations set forth in Section 7(b), the Administrator may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock.
(v)    Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Restricted Stock,
provided they are not inconsistent with the Plan.
(h)    Stock Units.
(i)    Grants. The Administrator may from time to time grant to Eligible
Individuals Awards of unrestricted stock Units or Restricted Stock Units on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as the Administrator shall
determine, subject to the limitations set forth in Section 7(b). Restricted
Stock Units represent a contractual obligation by Price Group to deliver a
number of shares of Common Stock, an amount in cash equal to the Fair Market
Value of the specified number of shares subject to the Award, or a combination
of shares of Common Stock and cash, in accordance with the terms and conditions
set forth in the Plan and any applicable Award Agreement.
(ii)    Vesting and Payment. Restricted Stock Units shall be subject to such
vesting, risk of forfeiture and/or payment provisions as the Administrator may
impose at the date of grant. The Restriction Period to which such vesting and/or
risk of forfeiture apply may lapse under such circumstances, including without
limitation upon the attainment of Performance Goals, in such installments, or
otherwise, as the Administrator may determine. In the event that the
Administrator conditions the vesting and/or lapse of risk of forfeiture of
Restricted Stock Units upon the attainment of Performance Goals or the
attainment of Performance Goals and the continued service of the Participant,
the Administrator may, prior to or at the time of grant, designate the Award of
Restricted Stock Units as a Qualified Performance-Based Award. Shares of Common
Stock, cash or a combination of shares of Common Stock and cash, as applicable,
payable in settlement of Restricted Stock Units shall be delivered to the
Participant as soon as administratively practicable, but no later than 30 days,
after the date on which payment is due under the terms of the Award Agreement
provided that the Participant shall have complied with all conditions for
delivery of such shares or payment contained in the Award Agreement or otherwise
reasonably required by Price Group, or in accordance with an election of the
Participant, if the Administrator so permits, that meets the requirements of
Section 409A of the Code.
(iii)    No Rights of a Stockholder; Dividend Equivalents. Until shares of
Common Stock are issued to the Participant in settlement of stock Units, the
Participant shall not have any rights of a stockholder of Price Group with
respect to the stock Units or the shares issuable thereunder. The Administrator
may grant to the Participant the right to receive Dividend Equivalents on stock
Units, on a current, reinvested and/or restricted basis, subject to such terms
as the Administrator may determine provided, however, that Dividend Equivalents
payable on stock Units that are granted as a Performance Award shall, rather
than be paid on a current basis, be accrued and made subject to forfeiture at
least until achievement of the applicable Performance Goal related to such stock
Units.
(iv)    Termination of Service. Upon Termination of Service during the
applicable deferral period or portion thereof to which forfeiture conditions
apply, or upon failure to satisfy any other conditions precedent to the delivery
of shares of Common Stock or cash to which such Restricted Stock Units relate,
all Restricted Stock Units and any accrued but unpaid Dividend Equivalents with
respect to such Restricted Stock Units that are then subject to deferral or
restriction shall be forfeited; provided that, subject to the limitations set
forth in Section 7(b), the Administrator may provide, by rule or regulation or
in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock Units will be
waived in whole or in part in the event of termination resulting from specified
causes, and the Administrator may in other cases waive in whole or in part the
forfeiture of Restricted Stock Units.
(v)    Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of stock Units, provided
they are not inconsistent with the Plan.
(i)    Performance Shares and Performance Units.
(i)    Grants. The Administrator may from time to time grant to Eligible
Individuals Awards in the form of Performance Shares and Performance Units.
Performance Shares, as that term is used in this Plan, shall refer to shares of
Common Stock or Units that are expressed in terms of Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. Performance Units, as that term is used in this Plan, shall
refer to dollar-denominated Units valued by reference to designated criteria
established by the Administrator, other than Common Stock, the issuance,
vesting, lapse of restrictions on or payment of which is contingent on
performance as measured against predetermined objectives over a specified
Performance Period. The applicable Award Agreement shall specify whether
Performance Shares and Performance Units will be settled or paid in cash or
shares of Common Stock or a combination of both, or shall reserve to the
Administrator or the Participant the right to make that determination prior to
or at the payment or settlement date.
(ii)    Performance Criteria. The Administrator shall, prior to or at the time
of grant, condition the grant, vesting or payment of, or lapse of restrictions
on, an Award of Performance Shares or Performance Units upon (A) the attainment
of Performance Goals during a Performance Period or (B) the attainment of
Performance Goals and the continued service of the Participant. The
Administrator may, prior to or at the time of grant, designate an Award of
Performance Shares or Performance Units as a Qualified Performance-Based Award.
The length of the Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Administrator in the exercise of its absolute discretion. Performance Goals
may include minimum, maximum and target levels of performance, with the size of
the Award or payout of Performance Shares or Performance Units or the vesting or
lapse of restrictions with respect thereto based on the level attained. An Award
of Performance Shares or Performance Units shall be settled as and when the
Award vests or at a later time specified in the Award Agreement or in accordance
with an election of the Participant, if the Administrator so permits, that meets
the requirements of Section 409A of the Code.
(iii)    Additional Terms and Conditions. The Administrator may, by way of the
Award Agreement or otherwise, determine such other terms, conditions,
restrictions, and/or limitations, if any, of any Award of Performance Shares or
Performance Units, provided they are not inconsistent with the Plan.
(j)    Other Stock-Based Awards. The Administrator may from time to time grant
to Eligible Individuals Awards in the form of Other Stock-Based Awards. Other
Stock-Based Awards in the form of Dividend Equivalents may be (A) awarded on a
free-standing basis or in connection with another Award other than a stock
option or stock appreciation right, (B) paid currently or credited to an account
for the Participant, including the reinvestment of such credited amounts in
Common Stock equivalents, to be paid on a deferred basis, and (C) settled in
cash or Common Stock as determined by the Administrator; provided, however, that
Dividend Equivalents payable on Other Stock-Based Awards that are granted as a
Performance Award shall, rather than be paid on a current basis, be accrued and
made subject to forfeiture at least until achievement of the applicable
Performance Goal related to such Other Stock-Based Awards. Any such settlements,
and any such crediting of Dividend Equivalents, may be subject to such
conditions, restrictions and contingencies as the Administrator shall establish.
(k)    Qualified Performance-Based Awards.
(i)    Stock Options and Stock Appreciation Rights. The provisions of the Plan
are intended to ensure that all stock options and stock appreciation rights
granted hereunder to any Participant who is or may be a “covered employee”
(within the meaning of Section 162(m)(3) of the Code) in the tax year in which
such stock option or stock appreciation right is expected to be deductible to
Price Group or an Affiliate qualify for the Section 162(m) Exemption, and all
such Awards shall therefore be considered Qualified Performance-Based Awards,
and the Plan shall be interpreted and operated consistent with that intention.
(ii)    Grant Process for Performance Awards. When granting any Award other than
a stock option or stock appreciation right, the Administrator may designate such
Award as a Qualified Performance-Based Award, based upon a determination that
(A) the recipient is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) with respect to such Award and (B) the
Administrator wishes such Award to qualify for the Section 162(m) Exemption. For
any Award so designated as a Qualified Performance-Based Award, the
Administrator shall take steps to ensure that the terms of any such Award (and
of the grant thereof) shall be consistent with such designation (including,
without limitation, that all such Awards be granted by a committee composed
solely of “outside directors” (within the meaning of Section 162(m) of the Code)
and that the Performance Goals be established, in writing, by the Administrator
within the time period prescribed by Section 162(m) of the Code). The
Performance Goals established by the Administrator for each Qualified
Performance-Based Award shall be objective such that a third party having
knowledge of the relevant facts could determine whether or not any Performance
Goal has been achieved, or the extent of such achievement, and the amount, if
any, which has been earned by the Participant based on such performance. The
Administrator may retain in an Award Agreement the discretion to reduce (but not
to increase) the amount or number of Qualified Performance-Based Awards which
will be earned based on the achievement of Performance Goals. When the
Performance Goals are established, the Administrator shall also specify the
manner in which the level of achievement of such Performance Goals shall be
calculated and the weighting assigned to such Performance Goals.
(iii)    Certification and Payment. Following completion of the applicable
Performance Period, and prior to any, as applicable, grant, vesting, lapse of
restrictions on or payment of a Qualified Performance-Based Award, the
Administrator shall determine in accordance with the terms of the Award and
shall certify in writing whether the applicable Performance Goal(s) were
achieved, or the level of such achievement, and the amount, if any, earned by
the Participant based upon such performance. For this purpose, approved minutes
of the meeting of the Administrator at which certification is made shall be
sufficient to satisfy the requirement of a written certification. No Qualified
Performance-Based Awards will be granted, become vested, have restrictions lapse
or be paid, as applicable, for a Performance Period until such certification is
made by the Administrator. The amount of a Qualified Performance-Based Award
actually granted, vested, or paid to a Participant, or on which restrictions
shall lapse, may be less than the amount determined by the applicable
Performance Goal formula, at the discretion of the Administrator to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period or
otherwise, subject to the terms and conditions of the applicable Award
Agreement.
(iv)    Performance Goals. Performance Goals may be applied on a per share or
absolute basis and relative to one or more Performance Metrics, or any
combination thereof, and may be measured pursuant to U.S. GAAP, non‑GAAP or
other objective standards in a manner consistent with Price Group’s or its
Affiliate’s established accounting policies, all as the Administrator shall
determine at the time the Performance Goals for a Performance Period are
established. In addition, to the extent consistent with the requirements of the
Section 162(m) Exemption, the Administrator may provide at the time Performance
Goals are established for Qualified Performance-Based Awards that the manner in
which such Performance Goals are to be calculated or measured may take into
account, or ignore, capital costs, interest, taxes, depreciation and
amortization and other factors over which the Participant has no (or limited)
control including, but not limited to, restructurings, discontinued operations,
impairments, changes in foreign currency exchange rates, extraordinary items,
certain identified expenses (including, but not limited to, cash bonus expenses,
incentive expenses and acquisition-related transaction and integration
expenses), the consolidation of investment products, other unusual non-recurring
items, industry margins, general economic conditions, interest rate movements
and the cumulative effects of tax or accounting changes.
(v)    Non-delegation. No delegate of the Administrator is permitted to exercise
authority granted to the Administrator under Section 4 to the extent that the
exercise of such authority by the delegate would cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption.
(l)    Awards to Participants Outside the United States. The Administrator may
grant Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause Price
Group or an Affiliate to be subject to) tax, legal or regulatory provisions of
countries or jurisdictions outside the United States, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Administrator, be necessary or desirable in order that any such Award shall
conform to laws, regulations, and customs of the country or jurisdiction in
which the Participant is then resident or primarily employed or to foster and
promote achievement of the purposes of the Plan.
(m)    Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of shares of Common Stock with respect to
dividends to Participants holding Awards of stock Units, shall only be
permissible if sufficient shares are available under the Share Pool for such
reinvestment or payment (taking into account then outstanding Awards). In the
event that sufficient shares are not available under the Share Pool for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of stock Units equal in number to the shares of Common Stock that
would have been obtained by such payment or reinvestment, the terms of which
stock Units shall provide for settlement in cash and for Dividend Equivalent
reinvestment in further stock Units on the terms contemplated by this
Section 7(m).
8.    Withholding of Taxes.
Participants and holders of Awards shall pay to Price Group or its Affiliate, or
make arrangements satisfactory to the Administrator for payment of, any Tax
Withholding Obligation in respect of Awards granted under the Plan no later than
the date of the event creating the tax or social insurance contribution
liability. The obligations of Price Group under the Plan shall be conditional on
such payment or arrangements. Unless otherwise determined by the Administrator,
Tax Withholding Obligations may be settled in whole or in part with shares of
Common Stock, including unrestricted outstanding shares surrendered to Price
Group and unrestricted shares that are part of the Award that gives rise to the
Tax Withholding Obligation, having a Fair Market Value on the date of surrender
or withholding equal to the statutory minimum amount (and not any greater
amount) required to be withheld for tax or social insurance contribution
purposes, all in accordance with such procedures as the Administrator
establishes. Price Group or its Affiliate may deduct, to the extent permitted by
law, any such Tax Withholding Obligations from any payment of any kind otherwise
due to the Participant or holder of an Award.
9.    Transferability of Awards.
Except as otherwise determined by the Administrator, and in any event in the
case of an Incentive Stock Option or a tandem stock appreciation right granted
with respect to an Incentive Stock Option, no Award granted under the Plan shall
be transferable by a Participant otherwise than by will or the laws of descent
and distribution. The Administrator shall not permit any transfer of an Award
for value. An Award may be exercised during the lifetime of the Participant,
only by the Participant or, during the period the Participant is under a legal
disability, by the Participant’s guardian or legal representative, unless
otherwise determined by the Administrator. Awards granted under the Plan shall
not be subject in any manner to alienation, anticipation, sale, transfer,
assignment, pledge, or encumbrance, except as otherwise determined by the
Administrator; provided, however, that the restrictions in this sentence shall
not apply to the shares of Common Stock received in connection with an Award
after the date that the restrictions on transferability of such shares set forth
in the applicable Award Agreement have lapsed.
10.    Adjustments for Corporate Transactions and Other Events.
(a)    Mandatory Adjustments. In the event of a merger, consolidation, stock
rights offering, liquidation, statutory share exchange or similar event
affecting Price Group (each, a “Corporate Event”) or a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extraordinary
dividend of cash or other property, share combination or subdivision, or
recapitalization or similar event affecting the capital structure of Price Group
(each, a “Share Change”), the Administrator shall make equitable and appropriate
substitutions or proportionate adjustments to (i) the aggregate number and kind
of shares of Common Stock or other securities on which Awards under the Plan may
be granted to Eligible Individuals, (ii) the maximum number of shares of Common
Stock or other securities with respect to which Awards may be granted during any
one calendar year to any individual, (iii) the maximum number of shares of
Common Stock or other securities that may be issued with respect to Incentive
Stock Options granted under the Plan, (iv) the number of shares of Common Stock
or other securities covered by each outstanding Award and the exercise price,
base price or other price per share, if any, and other relevant terms of each
outstanding Award, and (v) all other numerical limitations relating to Awards,
whether contained in this Plan or in Award Agreements; provided, however, that
any fractional shares resulting from any such adjustment shall be eliminated.
(b)    Discretionary Adjustments. In the case of Corporate Events, the
Administrator may make such other adjustments to outstanding Awards as it
determines to be appropriate and desirable, which adjustments may include,
without limitation, (i) the cancellation of outstanding Awards in exchange for
payments of cash, securities or other property or a combination thereof having
an aggregate value equal to the value of such Awards, as determined by the
Administrator in its sole discretion (it being understood that in the case of a
Corporate Event with respect to which stockholders of Price Group receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Administrator that the value of
a stock option or stock appreciation right shall for this purpose be deemed to
equal the excess, if any, of the value of the consideration being paid for each
share of Common Stock pursuant to such Corporate Event over the exercise price
or base price of such stock option or stock appreciation right shall
conclusively be deemed valid and that any stock option or stock appreciation
right may be cancelled for no consideration upon a Corporate Event if its
exercise price or base price does not exceed the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Event),
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of Price Group and securities of entities
other than Price Group) for the shares of Common Stock subject to outstanding
Awards, and (iii) the substitution of equivalent awards, as determined in the
sole discretion of the Administrator, of the surviving or successor entity or a
parent thereof (“Substitute Awards”).
(c)    Adjustments to Performance Goals. The Administrator may, in its
discretion, adjust the Performance Goals applicable to any Awards to reflect any
unusual or non-recurring events and other extraordinary items, impact of charges
for restructurings, discontinued operations and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in Price Group’s financial statements, notes to the
financial statements, management’s discussion and analysis or other Price Group
filings with the Securities and Exchange Commission; provided, however, that,
except in connection with death, disability or a Change in Control, no such
adjustment shall be made if the effect would be to cause an Award that is
intended to be a Qualified Performance-Based Award to no longer constitute a
Qualified Performance-Based Award. If the Administrator determines that a change
in the business, operations, corporate structure or capital structure of Price
Group or the applicable subsidiary, business segment or other operational unit
of Price Group or any such entity or segment, or the manner in which any of the
foregoing conducts its business, or other events or circumstances, render the
Performance Goals to be unsuitable, the Administrator may modify such
Performance Goals or the related minimum acceptable level of achievement, in
whole or in part, as the Administrator deems appropriate and equitable;
provided, however, that, except in connection with death, disability or a Change
in Control, no such modification shall be made if the effect would be to cause
an Award that is intended to be a Qualified Performance-Based Award to no longer
constitute a Qualified Performance-Based Award.
(d)    Statutory Requirements Affecting Adjustments. Notwithstanding the
foregoing: (A) any adjustments made pursuant to Section 10 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (B) any adjustments made pursuant to Section 10 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(1) continue not to be subject to Section 409A of the Code or (2) comply with
the requirements of Section 409A of the Code; (C) in any event, the
Administrator shall not have the authority to make any adjustments pursuant to
Section 10 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the date of
grant to be subject thereto; and (D) any adjustments made pursuant to Section 10
to Awards that are Incentive Stock Options shall be made in compliance with the
requirements of Section 424(a) of the Code.
(e)    Dissolution or Liquidation. Unless the Administrator determines
otherwise, all Awards outstanding under the Plan shall terminate upon the
dissolution or liquidation of Price Group.
11.    Change in Control Provisions.
(a)    Termination of Awards. Notwithstanding the provisions of Section 11(b),
in the event that any transaction resulting in a Change in Control occurs,
outstanding Awards will terminate upon the effective time of such Change in
Control unless provision is made in connection with the transaction for the
continuation or assumption of such Awards by, or for the issuance of Substitute
Awards of, the surviving or successor entity or a parent thereof. In the event
of such termination, (i) the outstanding Awards that will terminate upon the
effective time of the Change in Control shall, immediately before the effective
time of the Change in Control, become fully exercisable, be considered to be
earned and payable in full, any deferral or other restriction thereon shall
lapse, and any Restriction Period thereon shall terminate, (ii) the holders of
stock options, stock appreciation rights and other Awards granted under the Plan
that are exchangeable for or convertible into Common Stock will be permitted,
immediately before the Change in Control, to exercise or convert all portions of
such Awards, and (iii) the Administrator may take any of the actions set forth
in Section 10 with respect to any or all Awards granted under the Plan.
Implementation of the provisions of the immediately foregoing sentence shall be
conditioned upon consummation of the Change in Control.
(b)    Continuation, Assumption or Substitution of Awards. Unless otherwise
provided in the applicable Award Agreement, if a Change in Control occurs under
which provision is made in connection with the transaction for the continuation
or assumption of outstanding Awards by, or for the issuance of Substitute Awards
of, the surviving or successor entity or a parent thereof, then upon a
Participant’s Termination of Service during the 18-month period following a
Change in Control, (x) by Price Group, an Affiliate, or a successor to Price
Group or an Affiliate other than for Cause, Total and Permanent Disability or
death or (y) by the Participant for Good Reason:
(i)    any outstanding stock options and stock appreciation rights granted under
the Plan to the Participant or any such Substitute Awards which are not then
exercisable and vested shall become fully exercisable and vested;
(ii)    the restrictions and deferral limitations applicable to any shares of
Restricted Stock granted under the Plan to the Participant or any such
Substitute Awards shall lapse and such shares of Restricted Stock shall become
free of all restrictions and become fully vested and transferable;
(iii)    all Restricted Stock Units, Performance Shares and Performance Units
granted under the Plan to the Participant or any such Substitute Awards shall be
considered to be earned and payable at target level, any deferral or other
restriction thereon shall lapse, any Restriction Period thereon shall terminate,
and such Restricted Stock Units, Performance Shares and Performance Units or any
such Substitute Awards shall be settled in cash or shares of Common Stock
(consistent with the terms of the Award Agreement after taking into account the
effect of the Change in Control transaction on the shares) as promptly as is
practicable;
(iv)    each outstanding Performance Award granted under the Plan to the
Participant or any such Substitute Award shall be deemed to satisfy any
applicable Performance Goals as set forth in the applicable Award Agreement; and
(v)    subject to Section 15, the Administrator may also make additional
adjustments and/or settlements of outstanding Awards granted to the Participant
or any Substitute Awards as it deems appropriate and consistent with the Plan’s
purposes.
(c)    Section 409A Savings Clause. Notwithstanding the foregoing, if any Award
is considered a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, this Section 11 shall apply to such Award only to the
extent that its application would not result in the imposition of any tax or
interest or the inclusion of any amount in income under Section 409A of the
Code.
12.    Substitution of Awards in Mergers and Acquisitions.
Awards may be granted under the Plan from time to time in substitution for
assumed awards held by employees, officers, consultants or directors of entities
who become employees, officers, consultants or directors of Price Group or an
Affiliate as the result of a merger or consolidation of the entity for which
they perform services with Price Group or an Affiliate, or the acquisition by
Price Group or an Affiliate of the assets or stock of the such entity. The terms
and conditions of any Awards so granted may vary from the terms and conditions
set forth herein to the extent that the Administrator deems appropriate at the
time of grant to conform the Awards to the provisions of the assumed awards for
which they are substituted and to preserve their intrinsic value as of the date
of the merger, consolidation or acquisition transaction. To the extent permitted
by applicable law and marketplace or listing rules of the primary securities
market or exchange on which the Common Stock is listed or admitted for trading,
any available shares under a stockholder-approved plan of an acquired company
(as appropriately adjusted to reflect the transaction) may be used for Awards
granted pursuant to this Section 12 and, upon such grant, shall not reduce the
Share Pool.
13.    Compliance with Securities Laws; Listing and Registration.
(a)    The obligation of Price Group to sell or deliver Common Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Administrator. If at
any time the Administrator determines that the delivery of Common Stock under
the Plan is or may be unlawful under the laws of any applicable jurisdiction, or
Federal, state or foreign (non-United States) securities laws, the right to
exercise an Award or receive shares of Common Stock pursuant to an Award shall
be suspended until the Administrator determines that such delivery is lawful. If
at any time the Administrator determines that the delivery of Common Stock under
the Plan is or may violate the rules of any exchange on which Price Group’s
securities are then listed for trade, the right to exercise an Award or receive
shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery would not violate such rules. If the
Administrator determines that the exercise or nonforfeitability of, or delivery
of benefits pursuant to, any Award would violate any applicable provision of
securities laws or the listing requirements of any stock exchange upon which any
of Price Group’s equity securities are listed, then the Administrator may
postpone any such exercise, nonforfeitability or delivery, as applicable, but
Price Group shall use all reasonable efforts to cause such exercise,
nonforfeitability or delivery to comply with all such provisions at the earliest
practicable date.
(b)    Each Award is subject to the requirement that, if at any time the
Administrator determines, in its absolute discretion, that the listing,
registration or qualification of Common Stock issuable pursuant to the Plan is
required by any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Common Stock, no such Award shall be granted or payment made or
Common Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Administrator.
(c)    In the event that the disposition of Common Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Common Stock shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Administrator may require a person receiving Common Stock pursuant to
the Plan, as a condition precedent to receipt of such Common Stock, to represent
to Price Group in writing that the Common Stock acquired by such person is
acquired for investment only and not with a view to distribution and that such
person will not dispose of the Common Stock so acquired in violation of Federal,
state or foreign securities laws and furnish such information as may, in the
opinion of counsel for the Company, be appropriate to permit the Company to
issue the Common Stock in compliance with applicable Federal, state or foreign
securities laws.
14.    Section 409A Compliance.
It is the intention of Price Group that any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of Section 409A of
the Code shall comply in all respects with the requirements of Section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income pursuant to Section 409A of the Code, and the terms of each
such Award shall be construed, administered and deemed amended, if applicable,
in a manner consistent with this intention. Notwithstanding the foregoing,
neither Price Group nor any of its Affiliates nor any of its or their directors,
officers, employees, agents or other service providers will be liable for any
taxes, penalties or interest imposed on any Participant or other person with
respect to any amounts paid or payable (whether in cash, shares of Common Stock
or other property) under any Award, including any taxes, penalties or interest
imposed under or as a result of Section 409A of the Code. Any payments described
in an Award that are due within the “short term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise. For purposes of any Award, each amount to be
paid or benefit to be provided to a Participant that constitutes deferred
compensation subject to Section 409A of the Code shall be construed as a
separate identified payment for purposes of Section 409A of the Code. For
purposes of Section 409A of the Code, the payment of Dividend Equivalents under
any Award shall be construed as earnings and the time and form of payment of
such Dividend Equivalents shall be treated separately from the time and form of
payment of the underlying Award. Notwithstanding any other provision of the Plan
to the contrary, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Code, any
payments (whether in cash, shares of Common Stock or other property) to be made
with respect to the Award that become payable on account of the Participant’s
separation from service, within the meaning of Section 409A of the Code, while
the Participant is a “specified employee” (as determined in accordance with the
uniform policy adopted by the Administrator with respect to all of the
arrangements subject to Section 409A of the Code maintained by Price Group and
its Affiliates) and which would otherwise be paid within six months after the
Participant’s separation from service shall be accumulated (without interest)
and paid on the first day of the seventh month following the Participant’s
separation from service or, if earlier, within 15 days after the appointment of
the personal representative or executor of the Participant’s estate following
the Participant’s death. Notwithstanding anything in the Plan or an Award
Agreement to the contrary, in no event shall the Administrator exercise its
discretion to accelerate the payment or settlement of an Award where such
payment or settlement constitutes deferred compensation within the meaning of
Code section 409A unless, and solely to the extent that, such accelerated
payment or settlement is permissible under Treasury Regulation
section 1.409A-3(j)(4).
15.    Plan Duration; Amendment and Discontinuance.
(a)    Plan Duration. The Plan shall remain in effect, subject to the right of
the Board or the ECC to amend or terminate the Plan at any time, until the
earlier of (a) the earliest date as of which all Awards granted under the Plan
have been satisfied in full or terminated and no shares of Common Stock approved
for issuance under the Plan remain available to be granted under new Awards or
(b) February 22, 2022. No Awards shall be granted under the Plan after such
termination date. Subject to other applicable provisions of the Plan, all Awards
made under the Plan on or before February 22, 2022, or such earlier termination
of the Plan, shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.
Notwithstanding the continuation of the Plan, no Award (other than a stock
option or stock appreciation right) that is intended to be a Qualified
Performance-Based Award shall be granted on or after the fifth anniversary of
the Effective Date unless the material terms of the applicable performance
goals, within the meaning of Treasury Regulation Section 1.162-27(e)(4)(i), are
approved by the stockholders of Price Group no later than the first stockholder
meeting that occurs in the fifth year following the Effective Date.
(b)    Amendment and Discontinuance of the Plan. The Board or the ECC may amend,
alter or discontinue the Plan, but no amendment, alteration or discontinuation
shall be made which would materially impair the rights of a Participant with
respect to a previously granted Award without such Participant’s consent, except
such an amendment made to comply with applicable law or rule of any securities
exchange or market on which the Common Stock is listed or admitted for trading
or to prevent adverse tax or accounting consequences to Price Group or the
Participant. Notwithstanding the foregoing, no such amendment shall be made
without the approval of Price Group’s stockholders to the extent such amendment
would (A) materially increase the benefits accruing to Participants under the
Plan, (B) materially increase the number of shares of Common Stock which may be
issued under the Plan or to a Participant, (C) materially expand the eligibility
for participation in the Plan, (D) eliminate or modify the prohibition set forth
in Section 7(f) on repricing of stock options and stock appreciation rights,
(E) lengthen the maximum term or lower the minimum exercise price or base price
permitted for stock options and stock appreciation rights, or (F) modify the
limitation on the issuance of reload or replenishment options. Except as
otherwise determined by the Board or ECC, termination of the Plan shall not
affect the Administrator’s ability to exercise the powers granted to it
hereunder with respect to Awards granted under the Plan prior to the date of
such termination.
(c)    Amendment of Awards. Subject to Section 7(f), the Administrator may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall materially impair the rights of any Participant with respect to
an Award without the Participant’s consent, except such an amendment made to
cause the Plan or Award to comply with applicable law, applicable rule of any
securities exchange on which the Common Stock is listed or admitted for trading,
or to prevent adverse tax or accounting consequences for the Participant or the
Company or any of its Affiliates.
16.    General Provisions.
(a)    Non-Guarantee of Employment or Service. Nothing in the Plan or in any
Award Agreement thereunder shall confer any right on an individual to continue
in the service of Price Group or any Affiliate or shall interfere in any way
with the right of Price Group or any Affiliate to terminate such service at any
time with or without cause or notice and whether or not such termination results
in (i) the failure of any Award to vest or become payable; (ii) the forfeiture
of any unvested or vested portion of any Award; and/or (iii) any other adverse
effect on the individual’s interests under any Award or the Plan.
(b)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between Price Group and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from Price Group pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of Price Group.
(c)    Status of Awards. Awards shall be special incentive payments to the
Participant and shall not be taken into account in computing the amount of
salary or compensation of the Participant for purposes of determining any
pension, retirement, death, severance or other benefit under (a) any pension,
retirement, profit-sharing, bonus, insurance, severance or other employee
benefit plan of Price Group or any Affiliate now or hereafter in effect under
which the availability or amount of benefits is related to the level of
compensation or (b) any agreement between (i) Price Group or any Affiliate and
(ii) the Participant, except as such plan or agreement shall otherwise expressly
provide.
(d)    Affiliate Employees. In the case of a grant of an Award to an Eligible
Individual who provides services to any Affiliate, Price Group may, if the
Administrator so directs, issue or transfer the shares of Common Stock, if any,
covered by the Award to the Affiliate, for such lawful consideration as the
Administrator may specify, upon the condition or understanding that the
Affiliate will transfer the shares of Common Stock to the Eligible Individual in
accordance with the terms of the Award specified by the Administrator pursuant
to the provisions of the Plan. All shares of Common Stock underlying Awards that
are forfeited or canceled after such issue or transfer of shares to the
Affiliate shall revert to Price Group.
(e)    Governing Law and Interpretation. The validity, construction and effect
of the Plan, of Award Agreements entered into pursuant to the Plan, and of any
rules, regulations, determinations or decisions made by the Administrator
relating to the Plan or such Award Agreements, and the rights of any and all
persons having or claiming to have any interest therein or thereunder, shall be
determined exclusively in accordance with applicable federal laws and the laws
of the State of Maryland, without regard to its conflict of laws principles. The
captions of the Plan are not part of the provisions hereof and shall have no
force or effect.
(f)    Use of English Language. The Plan, each Award Agreement, and all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to an Award shall be written in English, unless otherwise determined by
the Administrator. If a Participant receives an Award Agreement, a copy of the
Plan or any other documents related to an Award translated into a language other
than English, and if the meaning of the translated version is different from the
English version, the English version shall control.
(g)    Recovery of Amounts Paid. Except as otherwise provided by the
Administrator, Awards granted under the Plan shall be subject to Price Group’s
Policy for Recoupment of Incentive Compensation or any successor thereto (the
“Recoupment Policy”) and/or to any provisions set forth in the applicable Award
Agreement under which Price Group may recover from current and former
Participants any amounts paid or shares of Common Stock issued under an Award
and any proceeds therefrom under such circumstances as the Administrator
determines appropriate. The Administrator may apply the Recoupment Policy to
Awards granted before the policy is adopted to the extent required by applicable
law or rule of any securities exchange or market on which shares of Common Stock
are listed or admitted for trading, as determined by the Administrator in its
sole discretion.
17.    Glossary.
Under this Plan, except where the context otherwise indicates, the following
definitions apply:
(a)    “Administrator” means the ECC, or such other committee(s) or officer(s)
duly appointed by the Board or the ECC to administer the Plan or delegated
limited authority to perform administrative actions under the Plan, and having
such powers as shall be specified by the Board or the ECC; provided, however,
that at any time the Board may serve as the Administrator in lieu of or in
addition to the ECC or such other committee(s) or officer(s) to whom
administrative authority has been delegated. With respect to any Award to which
Section 16 of the Exchange Act applies, the Administrator shall consist of
either the Board or the ECC, which committee shall consist of two or more
directors, each of whom is intended to be, to the extent required by Rule 16b-3
of the Exchange Act, a “non-employee director” as defined in Rule 16b-3 of the
Exchange Act and an “independent director” to the extent required by the rules
of the national securities exchange that is the principal trading market for the
Common Stock, and with respect to any Award that is intended to be a Qualified
Performance-Based Award, the Administrator shall consist of two or more
directors, each of whom is intended to be, to the extent required by
Section 162(m) of the Code, an “outside director” as defined under
Section 162(m) of the Code. Any member of the Administrator who does not meet
the foregoing requirements shall abstain from any decision regarding an Award
and shall not be considered a member of the Administrator to the extent required
to comply with Rule 16b-3 of the Exchange Act or Section 162(m) of the Code.
(b)    “Affiliate” means any entity, whether previously, now or hereafter
existing, in which Price Group, directly or indirectly, at the relevant time has
a proprietary interest by reason of stock ownership or otherwise (including, but
not limited to, joint ventures, limited liability companies, and partnerships)
or any entity that provides services to Price Group or a subsidiary or
affiliated entity of Price Group; provided, however, that solely for purposes of
determining whether a Participant has a Termination of Service that is a
“separation from service” within the meaning of Section 409A of the Code, an
“Affiliate” of a corporation or other entity means all other entities with which
such corporation or other entity would be considered a single employer under
Sections 414(b) or 414(c) of the Code.
(c)    “Award” means any stock option, stock appreciation right, stock award,
stock unit, Performance Share, Performance Unit, and/or Other Stock-Based Award,
whether granted under this Plan or any Prior Plan.
(d)    “Award Agreement” means the written document(s), including an electronic
writing acceptable to the Administrator, and any notice, addendum or supplement
thereto, memorializing the terms and conditions of an Award granted pursuant to
the Plan and which shall incorporate the terms of the Plan.
(e)    “Board” means the Board of Directors of Price Group.
(f)    “Cause” means, with respect to a Participant, except as otherwise
provided in the relevant Award Agreement (i) the Participant’s plea of guilty or
nolo contendere to, or conviction of, (A) a felony (or its equivalent in a
non-United States jurisdiction) or (B) other conduct of a criminal nature that
has or is likely to have a material adverse effect on the reputation or standing
in the community of Price Group, any of its Affiliates or a successor to Price
Group or an Affiliate, as determined by the Administrator in its sole
discretion, or that legally prohibits the Participant from working for Price
Group, any of its Affiliates or a successor to Price Group or an Affiliate;
(ii) a breach by the Participant of a regulatory rule that adversely affects the
Participant’s ability to perform the Participant’s employment duties to Price
Group, any of its Affiliates or a successor to Price Group or an Affiliate, in
any material respect; or (iii) the Participant’s failure, in any material
respect, to (A) perform the Participant’s employment duties, (B) comply with the
applicable policies of Price Group, or of its Affiliates, or a successor to
Price Group or an Affiliate, or (C)  comply with covenants contained in any
contract or Award Agreement to which the Participant is a party; provided,
however, that the Participant shall be provided a written notice describing in
reasonable detail the facts which are considered to give rise to a breach
described in this clause (iii) and the Participant shall have 30 days following
receipt of such written notice (the “Cure Period”) during which the Participant
may remedy the condition and, if so remedied, no Cause for Termination of
Service shall exist.
(g)    “Change in Control” means any of the following events:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than an employee benefit
plan or related trust sponsored or maintained by Price Group or by an entity
controlled by Price Group or an underwriter of the Common Stock in a registered
public offering) (a “Person”), during any 12-month period ending on the date of
the most recent acquisition by such Person, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of shares representing
thirty percent (30%) or more of the combined voting power (without regard to any
limitations contained in the Price Group charter) of the then outstanding voting
securities of Price Group entitled to vote generally in the election of
directors (the “Outstanding Price Group Voting Securities”); provided, however,
that for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from Price Group;
(2) any acquisition by Price Group or a wholly-owned subsidiary of Price Group;
or (3) any acquisition pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (iii) below; or
(ii)    individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason, within any 12-month period, to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose
appointment or election was endorsed by a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(iii)    consummation of a reorganization, merger, tender offer, share exchange,
consolidation or other business combination, acquisition of Price Group equity
securities, or sale or other disposition of all or substantially all of the
assets of Price Group or the acquisition of assets of another entity (each, a
“Corporate Transaction”), in each case, unless, following such Corporate
Transaction, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Price Group Shares
and Outstanding Price Group Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Corporate Transaction (including, without
limitation, a corporation or other entity which as a result of such transaction
owns Price Group or all or substantially all of Price Group’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Price Group Shares and Outstanding Price Group Voting
Securities, as the case may be, (B) no Person (excluding such corporation or
other entity resulting from such Corporate Transaction) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of the corporation or other entity resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation or other entity and (C) at least a
majority of the members of the board of directors of the corporation (or other
governing board of a non-corporate entity) resulting from such Corporate
Transaction were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Corporate Transaction.
Notwithstanding the foregoing, an event described above shall be a Change in
Control with respect to an Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Code only if such
event is also a change in the ownership or effective control of Price Group or a
change in the ownership of a substantial portion of the assets of Price Group
within the meaning of Section 409A of the Code to the extent necessary to avoid
the imposition of any tax or interest or the inclusion of any amount in income
pursuant to Section 409A of the Code.
(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
section, regulations and guidance.
(i)    “Common Stock” means shares of common stock of Price Group, par value
twenty cents ($0.20) per share and any capital securities into which they are
converted.
(j)    “Company” means Price Group and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, Company shall mean only Price Group.
(k)    “Dividend Equivalent” means a right, granted to a Participant, to receive
cash, Common Stock, stock Units or other property equal in value to dividends
paid with respect to a specified number of shares of Common Stock.
(l)    “ECC” means the Executive Compensation Committee of the Board.
(m)    “Effective Date” means the date on which adoption of the Plan is approved
by the stockholders of Price Group.
(n)    “Eligible Individuals” means officers and employees of, and other
individuals, excluding non-employee directors, providing bona fide services to
or for, Price Group or any of its Affiliates, and prospective officers,
employees and service providers who have accepted offers of employment or other
service relationship from Price Group or its Affiliates.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto. Reference to any specific section of
the Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.
(p)    “Fair Market Value” means, unless otherwise determined by the
Administrator, as of any date:
(i)    if the principal market for the Common Stock (as determined by the
Administrator if the Common Stock is listed or admitted to trading on more than
one exchange or market) is a national securities exchange or an established
securities market, the official closing price per share of Common Stock for the
regular market session on that date on the principal exchange or market on which
the Common Stock is then listed or admitted to trading or, if no sale is
reported for that date, on the last preceding day on which a sale was reported,
all as reported by such source as the Administrator may select;
(ii)    if the principal market for the Common Stock is not a national
securities exchange or an established securities market, the average of the
highest bid and lowest asked prices for the Common Stock on that date as
reported on a national quotation system or, if no prices are reported for that
date, on the last preceding day on which prices were reported, all as reported
by such source as the Administrator may select; or
(iii)    if the Common Stock is neither listed or admitted to trading on a
national securities exchange or an established securities market, nor quoted by
a national quotation system, the value determined by the Administrator in good
faith by the reasonable application of a reasonable valuation method.
(q)    “Full Value Award” means an Award that results in Price Group
transferring the full value of a share of Common Stock under the Award, whether
or not an actual share of stock is issued. Full Value Awards shall include, but
are not limited to, stock awards, stock units, Performance Shares, Performance
Units that are payable in Common Stock, and Other Stock-Based Awards for which
Price Group transfers the full value of a share of Common Stock under the Award,
but shall not include Dividend Equivalents.
(r)    “Good Reason” means, with respect to a Participant, during the 18-month
period following a Change in Control, actions taken by Price Group or any of its
Affiliates or any successor corporation or other entity in a Corporate
Transaction resulting in a material negative change in the employment
relationship of the Participant who is an officer or an employee in one or more
of the following ways:
(i)    the assignment to the Participant of duties materially inconsistent with
the Participant’s position (including offices, titles and reporting
requirements), authority, duties or responsibilities, or a material diminution
in such position, authority, duties or responsibilities, in each case from those
in effect immediately prior to the Change in Control;
(ii)    a material reduction of the Participant’s aggregate annual compensation,
including, without limitation, base salary and annual bonus and incentive
compensation opportunity, from that in effect immediately prior to the Change in
Control; or
(iii)    a change in the Participant’s principal place of employment that
increases the Participant’s commute by 75 or more miles as compared to the
Participant’s commute immediately prior to the Change in Control.
In order to invoke a Termination of Service for Good Reason, a Participant must
provide written notice to Price Group, its Affiliate or any successor
corporation or other entity in a Corporate Transaction with respect to which the
Participant is employed or providing services (as applicable, the “Service
Recipient”) of the existence of one or more of the conditions constituting Good
Reason within 90 days following the Participant’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason, and the Service Recipient shall have 30
days following receipt of such written notice (the “Cure Period”) during which
it may remedy the condition. In the event that the Service Recipient fails to
remedy the condition constituting Good Reason during the applicable Cure Period,
the Participant’s Termination of Service must occur, if at all, within 90 days
following the expiration of such Cure Period in order for such termination as a
result of such condition to constitute a Termination of Service for Good Reason.
(s)    “Incentive Stock Option” means any stock option that is designated, in
the applicable Award Agreement or the resolutions of the Administrator under
which the stock option is granted, as an “incentive stock option” within the
meaning of Section 422 of the Code and otherwise meets the requirements to be an
“incentive stock option” set forth in Section 422 of the Code.
(t)    “Nonqualified Option” means any stock option that is not an Incentive
Stock Option.
(u)    “Other Stock-Based Award” means an Award of Common Stock or any other
Award that is valued in whole or in part by reference to, or is otherwise based
upon, shares of Common Stock, including without limitation Dividend Equivalents
and convertible debentures.
(v)    “Participant” means an Eligible Individual to whom an Award is or has
been granted.
(w)    “Performance Award” means a Full Value Award, the grant, vesting, lapse
of restrictions or settlement of which is conditioned upon the achievement of
performance objectives over a specified Performance Period and includes, without
limitation, Performance Shares and Performance Units.
(x)    “Performance Goals” means the performance goals established by the
Administrator in connection with the grant of Awards based on Performance
Metrics or other performance criteria selected by the Administrator; provided,
however, that in the case of Qualified Performance-Based Awards, such
performance goals shall be based on the attainment of specified levels of one or
more Performance Metrics.
(y)    “Performance Period” means that period established by the Administrator
during which any Performance Goals specified by the Administrator with respect
to such Award are to be measured.
(z)    “Performance Metrics” means criteria established by the Administrator
relating to any of the following, as it may apply to an individual, one or more
business units, divisions, or Affiliates, one or more mutual funds or investment
portfolios, or on a company-wide basis, and in absolute terms, relative to a
base period, or relative to the performance of one or more comparable companies,
peer groups, mutual funds or investment portfolios, or an index covering
multiple companies, mutual funds or investment portfolios:
(i)    Earnings or Profitability Metrics: any derivative of investment advisory
revenue; mutual fund servicing revenue; earnings/loss (gross, operating, net, or
adjusted); earnings/loss before interest and taxes (“EBIT”); earnings/loss
before interest, taxes, depreciation and amortization (“EBITDA”); profit
margins; operating margins; expense levels or ratios; provided that any of the
foregoing metrics may be adjusted to eliminate the effect of any one or more of
the following: interest expense, asset impairments or investment losses, early
extinguishment of debt or stock-based compensation expense;
(ii)    Return Metrics: any derivative of return on investment, assets, equity
or capital (total or invested);
(iii)    Investment Metrics: relative risk-adjusted investment performance;
investment performance of assets under management;
(iv)    Cash Flow Metrics: any derivative of operating cash flow; cash flow
sufficient to achieve financial ratios or a specified cash balance; free cash
flow; cash flow return on capital; net cash provided by operating activities;
cash flow per share; working capital;
(v)    Liquidity Metrics: any derivative of debt leverage (including debt to
capital, net debt-to-capital, debt-to-EBITDA or other liquidity ratios); and/or
(vi)    Stock Price and Equity Metrics: any derivative of return on
stockholders’ equity; total stockholder return; stock price; stock price
appreciation; market capitalization; earnings/loss per share (basic or diluted)
(before or after taxes).
(aa)    “Performance Shares” means a grant of stock or stock Units the issuance,
vesting or payment of which is contingent on performance as measured against
predetermined objectives over a specified Performance Period.
(bb)    “Performance Units” means a grant of dollar-denominated Units the value,
vesting or payment of which is contingent on performance against predetermined
objectives over a specified Performance Period.
(cc)    “Plan” means this T. Rowe Price Group, Inc. 2012 Long-Term Incentive
Plan, as set forth herein and as hereafter amended from time to time.
(dd)    “Price Group” means T. Rowe Price Group, Inc., a Maryland corporation.
(ee)    “Prior Plan” means Price Group’s 2001 Stock Incentive Plan and/or 2004
Stock Incentive Plan.
(ff)    “Qualified Performance-Based Award” means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 7(k).
(gg)    “Restricted Stock” means an Award of shares of Common Stock to a
Participant that may be subject to certain transferability and other
restrictions and to a risk of forfeiture (including by reason of not satisfying
certain Performance Goals).
(hh)    “Restricted Stock Unit” means a right granted to a Participant to
receive shares of Common Stock or cash at the end of a specified deferral
period, which right may be conditioned on the satisfaction of certain
requirements (including the satisfaction of certain Performance Goals).
(ii)    “Restriction Period” means, with respect to Full Value Awards, the
period commencing on the date of grant of such Award to which vesting or
transferability and other restrictions and a risk of forfeiture apply and ending
upon the expiration of the applicable vesting conditions, transferability and
other restrictions and lapse of risk of forfeiture and/or the achievement of the
applicable Performance Goals (it being understood that the Administrator may
provide that vesting shall occur and/or restrictions shall lapse with respect to
portions of the applicable Award during the Restriction Period in accordance
with Section 7(b)).
(jj)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.
(kk)    “Tax Withholding Obligation” means any federal, state, local or foreign
(non-United States) income, employment or other tax or social insurance
contribution required by applicable law to be withheld in respect of Awards.
(ll)    “Termination of Service” means the termination of the Participant’s
employment or consultancy with, or performance of services for, Price Group and
its Affiliates. Temporary absences from employment because of illness, vacation
or leave of absence and transfers among Price Group and its Affiliates shall not
be considered Terminations of Service. With respect to any Award that
constitutes a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Code, “Termination of Service” shall mean a “separation from
service” as defined under Section 409A of the Code to the extent required by
Section 409A of the Code to avoid the imposition of any tax or interest or the
inclusion of any amount in income pursuant to Section 409A of the Code. A
Participant has a separation from service within the meaning of Section 409A of
the Code if the Participant terminates employment with Price Group and all
Affiliates for any reason. A Participant will generally be treated as having
terminated employment with Price Group and all Affiliates as of a certain date
if the Participant and the entity that employs the Participant reasonably
anticipate that the Participant will perform no further services for Price Group
or any Affiliate after such date or that the level of bona fide services that
the Participant will perform after such date (whether as an employee or an
independent contractor) will permanently decrease to no more than 20 percent
(20%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services if the Participant has been providing
services for fewer than 36 months); provided, however, that the employment
relationship is treated as continuing while the Participant is on military
leave, sick leave or other bona fide leave of absence if the period of leave
does not exceed six months or, if longer, so long as the Participant retains the
right to reemployment with Price Group or any Affiliate.
(mm)    “Total and Permanent Disability” means, with respect to a Participant,
except as otherwise provided in the relevant Award Agreement, that a Participant
is (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death, or (ii) determined to be
totally disabled by the Social Security Administration or other governmental or
quasi-governmental body that administers a comparable social insurance program
outside of the United States in which the Participant participates and which
conditions the right to receive benefits under such program on the Participant
being unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
last until the Participant’s death or result in death. The Administrator shall
have sole authority to determine whether a Participant has suffered a Total and
Permanent Disability and may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.
(nn)    “Unit” means a bookkeeping entry used by Price Group to record and
account for the grant of the following Awards until such time as the Award is
paid, cancelled, forfeited or terminated, as the case may be: stock units,
Restricted Stock Units, Performance Units, and Performance Shares that are
expressed in terms of units of Common Stock.





EAST\46773935.20 1/2/13